Citation Nr: 1135686	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for hypertension and atherosclerotic heart disease with coronary artery disease.  

In December 2010, the Board granted entitlement to service connection for atherosclerotic heart disease with coronary artery disease, status post myocardial infarctions; and remanded the issue of entitlement to service connection for hypertension.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  Service treatment records do not show a diagnosis of hypertension and there is no evidence of compensably disabling hypertension within one year following discharge from service.

2.  Hypertension is not a disease presumptively associated with herbicide exposure and the record does not contain competent evidence of direct actual causation.  

3.  The preponderance of the evidence is against finding that hypertension is proximately due to or the result of service-connected disability.

4.  Competent medical evidence shows hypertension is aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred during service nor may it be presumed to have been incurred therein; and it is not caused by or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2010).  

2.  Hypertension is aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. § 3.310(b) (2006); 38 C.F.R. § 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By letters dated in June and August 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Correspondence dated in March 2006 provided notice how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the April 2011 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration records.  The Veteran was provided VA examinations in November 2004, December 2005, and January 2011.  

On review, there is no error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  

Factual Background

Service treatment records do not show treatment for or a diagnosis of hypertension.  

Private records dated in April 2002 document a history of hypertension and newly diagnosed type 2 diabetes.  

In a May 2004 statement, the Veteran's treating physician, Dr. E.G., indicated that on review of old cardiology records, the Veteran had elevated blood sugars in 1996.  He was not diagnosed with diabetes until March 2002.  The physician stated that in retrospect, the appellant met the criteria for diabetes in 1996.  In summary, the physician felt that the Veteran's diabetes, cardiovascular disease and renal disease were in fact related, although she could not document the onset of any of his illnesses as he had been treated prior to establishing care with her.  

Records from the Social Security Administration indicate the onset of disability in September 2001 due to chronic ischemic heart disease.  The secondary diagnosis was essential hypertension.  

On VA examination in November 2004, the Veteran reported that his hypertension started around 1990.  Diagnosis included hypertension not caused by diabetes; and atherosclerotic heart disease with coronary artery disease, not caused by diabetes, but certainly aggravated by diabetes to a degree, which cannot be stated without resort to unfounded speculation.  The examiner also discussed the onset of diabetes and acknowledged the medical statement that the appellant had elevated blood sugars in 1996.  The examiner noted that the criteria for a diagnosis of diabetes had changed over the past several years but that it was important to realize that diabetes does not happen overnight.  The examiner further indicated that he could not state that the Veteran had diabetes prior to 2002 without resort to unfounded speculation.  

A February 2005 statement by Dr. E.G. indicates that the Veteran was being treated for diabetes with nephropathy and a neuropathy, which was presumably diabetic in origin.  His diabetes was in very poor control.  The appellant was trying to get his blood pressure under control, but his diabetes and kidney disease were very active at that time and the claimant was having difficulty controlling his blood sugars.  

On VA examination in December 2005, the Veteran reported that he has had hypertension since 1990 and that he was diagnosed with diabetes three years ago.  The diagnoses included hypertensive cardiovascular disease, aggravated by (to what extent is impossible to predict without speculation), but not caused by diabetes.  

An April 2006 statement from Dr. E.G. indicates that the Veteran has uncontrolled hypertension, significant coronary artery disease along with diabetes, complicated by nephropathy and peripheral neuropathy.  She stated that "diabetes certainly contributes to the conditions and is probably the cause."  

The Veteran most recently underwent a VA examination in January 2011.  The Veteran reported that hypertension was diagnosed in 1990.  Following review of the claims file, the examiner stated that there were no records to indicate hypertension during service and the Veteran specifically denied having hypertension during service.  The Veteran and his wife both verified that hypertension was diagnosed about 1990, prior to the diagnosis of diabetes.  The examiner opined that hypertension was not caused by diabetes or ischemic heart disease because the hypertension antedates these disabilities by about 15 years.  

Analysis

In May 2004, the Veteran claimed entitlement to service connection for hypertension secondary to diabetes.  On review, various theories of entitlement are for consideration in this case.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

As noted, service treatment records do not show hypertension.  Compensably disabling hypertension within one year following discharge from active service is also not shown.  

In the August 2011 written brief presentation, the representative argued that presumptive service connection was warranted based on herbicide exposure in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e).  Evidence of record establishes that the Veteran served in Vietnam; however, considering relevant scientific studies, VA has determined that the evidence overall does not establish a positive association between herbicide exposure and hypertension.  Thus, a presumption of service connection is not warranted.  See 75 Fed. Reg. 81332-81335 (Dec. 27, 2010).  The claims file also does not contain competent evidence relating the Veteran's currently diagnosed hypertension to any Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The regulation pertaining to secondary service connection was amended during the course of the Veteran's appeal, effective October 10, 2006, in order to conform VA's regulation to the Allen decision.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2010).  This requirement was not contained in prior versions of the regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in deciding the claim, the former version of the regulation is for application.  

The Veteran is currently service-connected for atherosclerotic heart disease with coronary artery disease, status post myocardial infarctions (60 percent); nephropathy associated with diabetes (60 percent); type 2 diabetes (20 percent); and peripheral neuropathy of the right and left lower extremities (each rated at 10 percent).  

In considering whether secondary service connection is warranted, the Board acknowledges the April 2006 private medical statement that indicates diabetes contributes to various conditions, including uncontrolled hypertension, and is probably the cause.  The physician did not provide a rationale for this opinion, to include a discussion regarding the dates of onset of the various disabilities.  As such, the opinion is not considered probative.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

The January 2011 examination was based on a review of the claims file and supported by adequate rationale.  The Board acknowledges that the examiner incorrectly stated that diabetes was not diagnosed until 2005, instead of 2002.  This statement, however, was based on history as reported by the Veteran.  Regardless, evidence of record indicates that hypertension preexisted currently service-connected disabilities.  

On review, the preponderance of the evidence is against finding that the Veteran's hypertension is proximately due to or the result of service-connected disabilities under 38 C.F.R. § 3.310(a). 

Notwithstanding, competent medical evidence suggests that the Veteran's hypertension is aggravated by service-connected disability.  Specifically, the December 2005 VA examiner stated that hypertensive cardiovascular disease was aggravated by diabetes.  The record does not contain competent evidence to the contrary and service connection is established under this limited theory of entitlement.  38 C.F.R. § 3.310(b); Allen.  This decision offers no opinion as to what rating should be assigned.  



ORDER

Entitlement to service connection for hypertension on a direct basis, presumptive basis, or due to or as a result of service-connected disability is denied.  

Entitlement to service connection for hypertension as a result of aggravation due to service-connected disability is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


